--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.18

STAGE STORES, INC.
NONSTATUTORY STOCK OPTION AGREEMENT
 
THIS NONSTATUTORY STOCK OPTION AGREEMENT (the “Agreement”) is made effective the
_____ day of __________ 20____which is the date the Director was elected to the
Board of the Company (the “Date of Grant”), by and between Stage Stores, Inc., a
Nevada corporation (hereinafter called the “Company”), and ____________, a
member of the Board of Directors of the Company (hereinafter called the
“Director”).
 
WHEREAS, the Board of Directors of the Company (the “Board”) has adopted, and
the Company’s shareholders have approved, the Stage Stores, Inc. Amended and
Restated 2001 Equity Incentive Plan (the “Plan”); and
 
WHEREAS, the Company considers it desirable and in the Company’s best to reward,
retain and attract non-employee Directors of the Company and to provide
non-employee Directors with the opportunity to align their interests with those
of the shareholders of the Company; and
 
WHEREAS, the Company’s Corporate Governance Guidelines provide that upon a new
Director’s appointment to the Board, the Director will be granted, at the
Director’s election, either (a) stock options to purchase the Company’s common
stock, or (b) restricted shares of the Company’s common stock, in either case
valued at $50,000 based on a Net Present Value (the “Initial Grant”); and
 
WHEREAS, the Director has elected to take the Initial Grant in the form of stock
options.
 
NOW, THEREFORE, in consideration of the premises, it is agreed as follows:
 
1.           GRANT OF OPTION.  The Company hereby grants to the Director the
right, privilege and option to purchase a total of __________________ Common
Shares (the “Stock Option”), in the manner and subject to the conditions as
hereinafter provided.  For purposes of this Agreement, “Common Shares” shall
mean the Company’s presently authorized voting common stock, par value $0.01.
 
2.           OPTION PRICE.  The exercise price deliverable upon the exercise of
a Stock Option shall be $_________ per Common Share, which is the Fair Market
Value of a Common Share on the Date of Grant (the “Option Price”).
 
3.           TERM, VESTING AND LIMITATION ON EXERCISE.  The term of this Stock
Option is seven (7) years from the Date of Grant of the Stock Option (the
“Option Term”).  The Stock Option may not be exercised after the expiration of
its Option Term.  The Stock Option shall vest and become exercisable by the
Director according to the following schedule:
Period from Date of Grant
 Cumulative Percentage 
 of Option Shares Which
 May Be Exercised
1 year
25%
2 years
50%
3 years
75%

 

--------------------------------------------------------------------------------

 
4 years
100%

 
Notwithstanding the above vesting schedule, in the event of a Change of Control
(as defined in Section 23 of this Agreement), the Stock Option granted under
this Agreement shall immediately vest and be exercisable by the Director.
 
4.           PAYMENT OF OPTION PRICE.  The entire Option Price with respect to
the exercise of a Stock Option shall be payable in full at the time of the
exercise of the Stock Option.  The Option Price may be paid in cash or, in whole
or in part, through the surrender of a portion of the vested Stock Options held
by the Director at the Fair Market Vlue of the Common Shares on the exercise
date or through previously acquired Common Shares at their Ffair Market Value on
the exercise date.  If the Director elects to surrender vested Stock Options in
payment of all or a portion of the Option Price, such Stock Options surrendered
shall be cancelled and the Director waives all rights thereunder.  For purposes
of this Agreement, fair market value means the closing price on that date, or on
the next business day if that date is not a business day, of a Common Share as
the price is reported on the applicable exchange or market on which the Common
Shares are traded; provided that, if the Common Shares shall not be reported on
an exchange or market, the fair market value of Common Shares shall be as
determined in good faith by the Board in such reasonable manner as it may deem
appropriate in accordance with applicable law.  For purposes of this Agreement,
reference to the “Board” shall include the Compensation Committee to the extent
that the Board has designated the Compensation Committee to administer the Plan.
 
5.           NONQUALIFIED STOCK OPTIONS.  The Stock Option granted under this
Agreement shall be a “non-qualified” stock option subject to Section 83 of the
Internal Revenue Code (the “Code”), and is not an “incentive stock option”
within the meaning of Section 422 of the Code.
 
6.           DEATH OF DIRECTOR.  Upon the death of the Director, the Stock
Option shall vest and may be exercised by the Director’s estate, or by a person
who acquires the right to exercise the Stock Option by bequest or inheritance or
by reason of the death of the Director, provided that the exercise occurs within
the remaining Option Term, but in no event more than one (1) year after the date
of the Director’s death.  Any portion of the Stock Option not exercised within
such 1-year period shall terminate.
 
7.           RETIREMENT OR DISABILITY OF DIRECTOR.  In the event the Director
ceases to be a member of the Board by reason of the Director’s Retirement (as
defined below) or permanent disability (as determined by the Board), the Stock
Option shall vest and the Director may, within one (1) year from the date the
Director ceases to be a member of the Board, exercise the Stock Option, provided
that the exercise occurs within the remaining Option Term.  Any portion of the
Stock Option not exercised within such one (1) year period shall terminate.  For
purposes of this Agreement, the term “Retirement” means attaining the age at
which a member of the Board must cease serving on the Board as set forth in the
Company’s Corporate Governance Guidelines (which age is currently 75 years old).
 
8.           OTHER CESSATION OF DIRECTORSHIP.  In the event the Director ceases
to be a member of the Board for any reason other than the Director’s death,
Retirement or permanent disability within two (2) years of the Date of Grant,
the Stock Option shall terminate. 
 
2

--------------------------------------------------------------------------------

 
 In the event the Director ceases to be a member of the Board for any reason
other than the Director’s death, Retirement or permanent disability more than
two (2) years from the date of grant of the Stock Option, the Director may,
within one (1) year from the date the Director ceases to be a member of the
Board, exercise the Stock Option to the extent the Stock Option was exercisable
on the date the Director ceases to be a member of the Board, provided that the
exercise occurs within the remaining Option Term.
 
9.           EXERCISE OF OPTION.
 
(a)           To exercise the Stock Option, the Director or his or her successor
shall give written notice to the Company’s Treasurer at the Company’s principal
office, accompanied by full payment of the Option Price for the Common Shares
being purchased and a written statement that the Common Shares are being
purchased for investment and not with a view to distribution; however, this
statement shall not be required if the Common Shares subject to the Stock Option
are registered with the Securities and Exchange Commission.  If the Stock Option
is exercised by the successor of the Director following the Director’s death,
proof shall be submitted, satisfactory to the Company, of the right of the
successor to exercise the Stock Option.
 
(b)           Common Shares issued pursuant to this Agreement which have not
been registered with the Securities and Exchange Commission shall bear the
following legend:
 
The Securities represented by this Certificate have not been registered under
the United States Securities Act of 1933 (the “Act”) and are “restricted
securities” as that term is defined in Rule 144 under the Act.  The Securities
may not be offered for sale, sold or otherwise transferred except pursuant to an
effective registration statement under the Act, or pursuant to an exemption from
registration under the Act, the availability of which is to be established to
the satisfaction of the Company.
 
(c)           The Company shall not be required to transfer or deliver any
certificate or certificates for Common Shares purchased upon any exercise of
this Stock Option:  (i) until after compliance with all then applicable
requirements of law; and (ii) prior to admission of the Common Shares to listing
on any stock exchange on which the Common Shares may then be listed.  In no
event shall the Company be required to issue fractional shares to the Director
or his or her successor.
 
10.           GENERAL RESTRICTIONS.  The Stock Option shall be subject to the
requirement that, if at any time the Board shall determine that (i) the listing,
registration or qualification of the shares of Common Shares subject or related
thereto upon any securities exchange or under any state or Federal law, (ii) the
consent or approval of any government regulatory body, or (iii) an agreement by
the Director with respect to the disposition of Common Shares is necessary or
desirable as a condition of, or in connection with, the granting of the Stock
Option or the issue or purchase of Common Shares thereunder, the granting of the
Stock Option or the issue or purchase of the Common Shares may not be
consummated in whole or in part unless the listing, registration, qualification,
consent, approval or agreement shall have been effected or obtained free of any
conditions not acceptable to the Board.
 
3

--------------------------------------------------------------------------------

 
    11.           ASSIGNMENT.  The rights under this Agreement shall not be
assignable or transferable by the Director, except by will or by the laws of
descent and distribution.  Any attempted assignment, transfer, pledge,
hypothecation, or other disposition of the rights under this Agreement contrary
to the provisions hereof shall be null and void and without effect.  During the
lifetime of the Director, any right under this Agreement shall be exercisable
only by the Director or his or her guardian or legal representative.
 
12.           WITHHOLDING TAXES.  Whenever the Company proposes or is required
to issue or transfer Common Shares under this Agreement, the Company shall have
the right to require the Director to remit to the Company an amount sufficient
to satisfy any Federal, state and/or local withholding tax requirements prior to
the delivery of any certificate or certificates for the Common
Shares.  Alternatively, the Company may issue or transfer the Common Shares net
of the number of shares sufficient to satisfy the withholding tax
requirements.  For withholding tax purposes, the Common Shares shall be valued
on the date the withholding obligation is incurred.
 
13.           NO RIGHT TO REMAIN DIRECTOR.  Nothing in this Agreement shall
confer upon the Director the right to remain a member of the Board or affect any
right which the Company or its shareholders may have to not reelect or to remove
the Director as a member of the Board.
 
14.           RIGHTS AS A SHAREHOLDER.  Neither the Director, his or her legal
representative, nor other persons entitled to exercise the Stock Option under
this Agreement shall have any rights of a shareholder in the Company with
respect to the Common Shares issuable upon exercise of the Stock Option unless
and until a certificate or certificates representing the Common Shares shall
have been issued to him or her pursuant to the terms hereof.
 
15.           ADJUSTMENTS.  In the event of any change in the outstanding common
stock of the Company by reason of stock splits, reverse stock splits, stock
dividends or distributions, recapitalization, reorganization, merger,
consolidation, split-up, combination, exchange of shares or the like, the Board
shall appropriately adjust the number of Common Shares issued under this
Agreement, the Option Price, and any and all other matters deemed appropriate by
the Board.
 
16.           STOCK RESERVED.  The Company shall at all times during the term of
this Agreement reserve and keep available the number of Common Shares as will be
sufficient to satisfy the terms of this Agreement.
 
17.           SEVERABILITY.  Every part, term or provision of this Agreement is
severable from the others.  Notwithstanding any possible future finding by a
duly constituted authority that a particular part, term or provision is invalid,
void or unenforceable, this Agreement has been made with the clear intention
that the validity and enforceability of the remaining parts, terms and
provisions shall not be affected thereby.
 
18.           NOTICE.  Any notice to be delivered under this Agreement shall be
given in writing and delivered, personally or by certified mail, postage
prepaid, addressed to the Company or the Director at their last known address.
 
4

--------------------------------------------------------------------------------

 
19.           GOVERNING LAW.  This Agreement shall be construed in accordance
with and governed by the applicable Federal law and, to the extent otherwise
applicable, the laws of the State of Texas.
 
20.           HEADINGS.  The headings in this Agreement are for convenience only
and shall not be used to interpret or construe the provisions.
 
21.           BINDING EFFECT.  This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company.
 
22.           INCORPORATION OF PLAN.  The Stock Option is granted pursuant to
the terms of the Plan, which is incorporated herein by reference, and the Stock
Option shall in all respects be interpreted in accordance with the Plan.  Any
capitalized term not otherwise defined in this Agreement shall have the meaning
as defined in the Plan.
 
23.           CHANGE IN CONTROL.  In the event of a Change in Control, the Stock
Option granted under this Agreement shall immediately vest and be exercisable by
the Director.  For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred:
 
(a)           on such date within the 12-month period following the date that
any one person, or more than one person acting as a group (as defined in
§1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires ownership of stock
that represents twenty-five percent (25%) or more of the combined voting power
of the Company’s then outstanding securities (the “Trigger Date”), that a
majority of the individuals who, as of the Trigger Date, constitute the Board
(the “Incumbent Board”) are replaced by new members whose appointment or
election is not endorsed by a majority of the members of the Incumbent Board
before the date of such appointment or election;
 
(b)           as of the date that any one person, or more than one person acting
as a group (as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations),
acquires ownership of stock that, together with stock held by such person or
group, constitutes more than 50% of either (1) the then outstanding shares of
common stock of the Company or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons shall not be
considered to cause a Change in Control; or
 
(c)           the date any one person, or more than one person acting as a group
(as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) all, or substantially all, of the assets
of the Company, except for any sale, lease exchange or transfer resulting from
any action taken by any creditor of the Company in enforcing its rights or
remedies against any assets of the Company in which such creditor holds a
security interest.  Provided further, a transfer of assets by the Company shall
not be treated as a Change in Control if the assets are transferred to:
 
(i)           A shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;
 
(ii)           An entity, 50% or more of the total value or voting power of
which
 
5

--------------------------------------------------------------------------------

 
is owned, directly or indirectly, by the Company;
 
(iii)           A person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the Company; or
(iv)           An entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a person described in paragraph (iii)
herein.
 
For purposes of subsection (c) and except as otherwise provided in paragraph
(i), a person’s status is determined immediately after the transfer of the
assets.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.
 
"COMPANY"
STAGE STORES, INC.,
 
 
 
 
 
 
 
"DIRECTOR"
By: ______________________________________
Name: ____________________________________
Title:  _____________________________________
 
 
 
_________________________________________
_______________________________, an individual
 

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------